Title: [December 1783]
From: Adams, John Quincy
To: 



      Monday Decr. 1st. 1783.
      
      
       This evening I went with Mr. West to the Academy of Painting &c. and had the same entertainment as that of which I spoke last Monday.
      
      

      Tuesday Decr. 2d.
      
      
       This day my father dined out; in the evening I went to the Drury Lane Theatre, had the Beaux Stratagem with the Ladies Frolick.
      
      
       
        
   
   George Farquhar’s The Beaux’ Strategem, London, 1707; The Ladies’ Frolick, London, 1770, by James Love, pseudonym for James Dance (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.; Allardyce Nicoll, A History of English Drama, 1600–1900, 6 vols., Cambridge, Eng., 1952–1959, 2:322; 3:283).


       
      
       

      Friday Decr. 5th. 1783.
      
      
       In the evening I went to the Covent Garden Theatre, and saw the Merchant of Venice, with Love a la Mode; a young Lady appeared for the first Time she play’d upon any Stage in the part of Portia.
      
      
       
        
   
   Love à la Mode, London, 1793, by Charles Macklin, first produced in 1760 (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.; Hogan, ed., London Stage, 1660–1800Charles Beecher Hogan, ed., The London Stage, 1660-1800, Carbondale, 111., 1968.).


       
      
      

      Saturday. Decr. 6th. 1783.
      
      
       Dined at Mr. W. Vassal’s at Clapham.
      
      
       
        
   
   William Vassall, once a prominent Bostonian, now a loyalist refugee, whom JA later described as “one of my old friends and clients ... a man of letters and virtues, without one vice that I ever knew or suspected, except garrulity” (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 9:349–359; JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850-1856; 10 vols., 10:214–215).


       
      
     